internal_revenue_service index number telephone number refer reply to cc dom fi p -plr-116954-98 date date fund yeara year b year c year d state dear this is in reply to a letter dated date seeking consent to revoke for year a and subsequent calendar years a previous election made by the fund under section e a of the internal_revenue_code_of_1986 as amended the code additionally the fund requests that the calculation of its required_distribution of capital_gain_net_income under sec_4982 for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january year a through october year a the fund is organized as a state corporation and is registered with the securities_and_exchange_commission as a diversified open-ended management investment_company organized under the investment_company act of u s c plr-116954-98 sec_80a-1 et seq the fund has elected and intends to continue to qualify for treatment as a regulated_investment_company ric under subchapter_m of the code the fund uses the accrual_method of accounting for tax and financial_accounting purposes and uses a calendar_year end for tax purposes for the first tax_year ending after december year b the fund elected pursuant to section-4982 e a to use its tax_year of december in lieu of the 1-year period ending on october for purposes of calculating the required_distribution under sec_4982 and sec_4982 the fund initially assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income under the excise_tax and subchapter_m provisions of the code the fund’s experience has been that the sec_4982 election created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions and the need for the fund's investment_advisor to perform capital_gain_net_income calculations at a different time for the fund than for other taxpayers not subject_to a sec_4982 election further the promuigation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining the required_distribution under sec_4982 accordingly the fund seeks consent to revoke its election to use its taxable_year the calendar_year for purposes of sec_4982 and sec_4982 the fund represents that the desire to revoke its sec_4982 election is due to administrative and non-tax related financial burdens caused by the election it is not seeking to revoke its election for the purpose of preserving or securing a tax benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election it will not make a subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the i plr-116954-98 calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that the amount determined under sec_4982 for any calendar_year shall be increased by the excess if any of the grossed up required_distribution for the preceding calendar_year over the distributed_amount for such preceding year sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 to such year but substituting percent for each percentage set forth in sec_4982 sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october will not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but will be taken into account in determining the ordinary_income of the ric for the following calendar_year in the case of any company making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october based upon the information submitted and the representations made we conclude that the fund’s desire to revoke its election under sec_4982 of the code is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the fund does not seek to revoke it election for the purpose of preserving or securing a federal tax_benefit additionally the fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election conclusion s plr-116954-98 conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by the fund under sec_4982 effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a for purposes of sec_4982 and the capital_gain_net_income and foreign_currency gains and losses of the fund will be determined on the basis of the capital and foreign_currency gains and losses taken into account during the 10-month period from january year a through october year a as a condition to the secretary's consent to the revocation pursuant to sec_4982 the fund may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies that is year c through year d except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding the fund this ruling is directed only to the taxpayer requesting it sec_61 k of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the fund for the first year to which this ruling applies enclosure copy of this letter copy for sec_6110 purposes sincerely assistant chief_counsel financial institutions products by alice m bennett chief branch
